Citation Nr: 1135696	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss from October 19, 2006 to May 2, 2011, and a disability rating in excess of 20 percent since May 3, 2011.

2.  Entitlement to an increased disability rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a noncompensable disability rating for the Veteran's bilateral hearing loss.  Subsequently, the RO issued a May 2011 rating decision increasing the Veteran's disability rating for bilateral hearing loss to 20 percent.  

In February 2011, the Board remanded the Veteran's claim of service connection for bilateral hearing loss for further examination.  This development has now been completed.  

The issues of entitlement to an increased disability rating for bilateral hearing loss on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  From October 19, 2006 to May 2, 2011, the Veteran's hearing acuity was no worse than Level II in the right ear and Level II in the left ear.

2.  Since May 3, 2011, the Veteran's hearing acuity is currently no worse than Level V in both ears. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss from October 19, 2006 to May 2, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010). 

2.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss since May 3, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in December 2006 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in January 2007 and May 2011.  The Veteran has not indicated that he has received additional treatment for his service-connected bilateral hearing loss.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim (September 2006) for increased rating, and continues to the present time.

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85 (2010).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(b) (2010).  

A. A compensable rating  from October 19, 2006, to May 2, 2011

In determining whether the Veteran is entitled to a compensable disability rating since October 19, 2006, the Board has reviewed VA outpatient treatment records, the July 2006 private audiological testing report, and the January 2007 VA examination report.  Based on this evidence, the Board finds that the Veteran is not entitled to a compensable disability rating, during this time period at issue.

The Veteran's VA outpatient treatment records document complaints of bilateral hearing loss.  A November 2006 outpatient treatment report documented the Veteran's hearing aid evaluation.  The VA physician noted that counseling for the hearing aid fitting was adjusted to account for the following goals identified by the Veteran: television, work, female voices, children's voices, and background noises.  Furthermore, the physician noted that the Veteran was issued binaural amplification.  Moreover, the physician reported that the Veteran was a new hearing aid user. 

Additionally, the Veteran submitted audiological testing results from his private ear, nose, and throat specialist in July 2006.  The Veteran's pure tone thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
70
85
LEFT
40
40
50
70
70

The averages were 58.75 in the right ear and 57.5 in the left ear.  Speech recognition ability was measured as 96 percent in the right ear and 92 percent in the left ear.  

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 58.75 decibels along with speech discrimination of 96 percent warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  With respect to his left ear, the average pure tone threshold of 57.5 decibels along with speech discrimination of 92 percent warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  

Furthermore, the Veteran was afforded a VA examination in January 2007.  The Veteran's pure tone thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
70
85
LEFT
35
35
55
65
70

The averages were 57.5 in the right ear and 56.25 in the left ear.  Speech recognition ability was measured as 100 percent in the right ear and 96 percent in the left ear using the VA-prescribed Maryland CNC speech recognition test.  See 38 C.F.R. § 4.85(a) (2010).  

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 57.5 decibels along with speech discrimination of 100 percent warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  With respect to his left ear, the average pure tone threshold of 56.25 decibels along with speech discrimination of 96 percent also warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  As noted above, under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  

Additionally, the Veteran's puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was not 55 decibels or more.  Therefore, the Veteran does not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Furthermore, the Veteran's puretone threshold was not assessed at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the alternate method of rating exceptional patterns of hearing under 38 C.F.R. § 4.86 also does not apply to the Veteran. 

The July 2006 and January 2007 audiometric test results are the only evidence of record that are valid and complete for rating purposes.  The Board is cognizant that the Veteran's VA medical records show that he complained of significant communication problems.  Those medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran was not entitled to compensable rating for bilateral hearing loss during this appeals period.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  However, Martinak will be addressed in the remand below discussing entitlement to an increased disability rating for bilateral hearing loss on an extraschedular basis.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability rating for bilateral hearing loss prior to May 3, 2011 must be denied.

B. A Rating Higher than 20 percent since May 3, 2011

In determining whether the Veteran is entitled to a disability rating in excess of 20 percent since May 3, 2011, the Board has reviewed VA outpatient treatment records and the May 2010 VA examination report.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent, during this time period at issue.

The Veteran was afforded a VA examination in May 2011.  The Veteran's pure tone thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
70
75
LEFT
35
40
55
65
65

The averages were 61.25 in the right ear and 56.25 in the left ear.  Speech recognition ability was measured as 74 percent in the right ear and 72 percent in the left ear using the VA-prescribed Maryland CNC speech recognition test.  See 38 C.F.R. § 4.85(a) (2010).  Additionally, the examiner noted that the Veteran's bilateral hearing loss had significant effects on his occupation, but did not effect his usual daily activities. 

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 61.25 decibels along with speech discrimination of 74 percent warrants a designation of Roman Numeral V under Table VI of 38 C.F.R. § 4.85.  With respect to his left ear, the average pure tone threshold of 56.25 decibels along with speech discrimination of 72 percent also warrants a designation of Roman Numeral V under Table VI of 38 C.F.R. § 4.85.  As noted above, under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral V, and the left ear is Roman Numeral V, the appropriate rating is 20 percent under Diagnostic Code 6100.  

Additionally, the Veteran's puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was not 55 decibels or more.  Therefore, the Veteran does not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Furthermore, the Veteran's puretone threshold was not assessed at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the alternate method of rating exceptional patterns of hearing under 38 C.F.R. § 4.86 also does not apply to the Veteran. 

The May 2011 audiometric test results are the only evidence of record that are valid and complete for rating purposes.  The Board is cognizant that the Veteran's VA medical records show that he complained of significant communication problems.  Those medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran was not entitled to compensable rating for bilateral hearing loss during the appeals period.

Martinak will be addressed in the remand below discussing entitlement to an increased disability rating for bilateral hearing loss on an extraschedular basis.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability rating in excess of 20 percent for bilateral hearing loss since May 3, 2011 must be denied.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss from October 19, 2006 to May 2, 2011, is denied.

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss since May 3, 2011, is denied. 


REMAND

The Board has determined that before it can address the matter of entitlement to an extraschedular rating for bilateral hearing loss, additional development is required.

An extraschedular disability rating is warranted based upon a finding that a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether an Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board is also aware of the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007), which noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak, 21 Vet. App. at 455.

The Board finds that the evidence in this case presents such an exceptional disability picture that the available schedular evaluations for the disability may be inadequate.  Despite the fact that the Veteran has been assigned a noncompensable and 20 percent schedular disability rating for his bilateral hearing loss, he continues to assert that his hearing loss is more severe than contemplated by the diagnostic code.  The Veteran's representative stated that his hearing condition has adversely affected his occupation and occupational activities.  

The evidence of record is insufficient to determine that the Veteran does not warrant extraschedular consideration of his claim.  The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Rather, the proper course is to refer the matter to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for bilateral hearing loss.  If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Schedule the Veteran for a VA audiology examination to determine the current nature, extent, and severity of his hearing loss.  The claims folder, including all information received pursuant to the above requests, must be made available to the examiner for review in connection with the examination.  

In addition to providing audiometric findings, the examiner must provide a full description of the effects of the Veteran's hearing loss on his ability to work.  The examiner must furnish details regarding the effects of the disorder on the Veteran's ordinary activity, and the limitation of activity caused by the disorder; and fully describe the functional effects caused by the hearing loss.  

The examiner must provide a rationale for any opinions given.

3.  Refer the claim of an extraschedular rating for bilateral hearing loss to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

4.  Then readjudicate the claim for an extraschedular rating for bilateral hearing loss.  If the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


